 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18190 Page 1 of 17

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAMS & COCHRANE, LLP, et al.,                       Case No.: 17cv1436-GPC (MSB)
12                                         Plaintiffs,
                                                             ORDER RE: WILLIAMS & COCHRANE
13   v.                                                      AND ROSETTE DEFENDANTS’ JOINT
                                                             MOTION FOR DETERMINATION OF
14   QUECHAN TRIBE OF THE FORT YUMA
                                                             DISCOVERY DISPUTE [ECF NO. 297]
     INDIAN RESERVATION, et al.,
15
                                    Defendants.
16
17   AND ALL RELATED COUNTER CLAIMS

18
19         On May 5, 2020, Plaintiff Williams & Cochrane, LLP (“W&C” or “Plaintiff”) and
20   Defendant and Counter Claimant the Quechan Tribe of the Fort Yuma Indian
21   Reservation (“the Tribe”) filed a joint motion to address W&C’s dissatisfaction with the
22   Tribe’s objections and responses to W&C’s second set of interrogatories. (ECF No. 297.)
23   The Court finds this motion suitable for resolution on the pleadings and without oral
24   argument. See CivLR 7.1(d)(1).
25                                    I.        LEGAL STANDARD
26         The Federal Rules of Civil Procedure authorize parties to obtain discovery
27   regarding any nonprivileged matter that is relevant to any claim or defense and
28   proportional to the needs of the case, “considering the importance of the issues at stake
                                                         1
                                                                                    17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18191 Page 2 of 17

1    in the action, the amount in controversy, the parties’ relative access to relevant
2    information, the parties’ resources, the importance of the discovery in resolving the
3    issues, and whether the burden or expense of the proposed discovery outweighs its
4    likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevant information need not be admissible at
5    trial to be discoverable. Id. District courts have broad discretion to determine relevancy
6    for discovery purposes. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
7    Similarly, district courts have broad discretion to limit discovery where the discovery
8    sought is “unreasonably cumulative or duplicative, or can be obtained from some other
9    source that is more convenient, less burdensome, or less expensive”; the requesting
10   party has had ample opportunity to obtain discovery; or the discovery sought is beyond
11   the scope of Federal Rule of Civil Procedure 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).
12         An interrogatory may relate to any matter that may be inquired of under Rule
13   26(b). Fed. R. Civ. P. 33(a)(2). The responding party must answer each interrogatory by
14   stating the appropriate objection(s) with specificity or, to the extent the interrogatory is
15   not objected to, by “answer[ing] separately and fully in writing under oath.” Id. at 33(b).
16   The responding party has the option in certain circumstances to answer an interrogatory
17   by specifying responsive records and making those records available to the interrogating
18   party. Id. at 33(d).
19                                       II.    DISCUSSION
20         The interrogatories at-issue in this dispute request specific information regarding
21   “email accounts used by all QUECHAN Tribal Council members who held office from
22   September 1, 2016 through June 26, 2017 [(“Tribal Accounts”)] to send or receive any
23   emails on behalf of QUECHAN.” (See ECF No. 297 at 2 (quoting Interrogatory No. 1,
24   whose response is not subject of the instant dispute, because the disputed
25   “interrogatories all reference or build” from it).) Regarding the Tribal Accounts, Plaintiff
26   seeks two basic types of information: (1) which accounts were accessible and reviewed
27   by the Tribe for responsive documents pursuant to the Plaintiff’s Requests for
28
                                                  2
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18192 Page 3 of 17

1    Production (RFPs), and (2) how the Tribe conducted its search for responsive
2    documents.
3           It appears that this set of interrogatories was born from an exchange between
4    counsel during a meet and confer call, which led Plaintiff’s counsel to believe that
5    certain email accounts that might have sent or received relevant emails were no longer
6    accessible and not included in the Tribe’s document production. (See ECF No. 297-1 at
7    2-3.1) Through the Tribe’s responses to the interrogatories here at-issue, it has been
8    confirmed that
9           The Tribe’s email exchange server stores data for active email addresses but
            does not archive emails once an email address has been deactivated.
10
            Pursuant to the Tribe’s routine data management procedures, the
11          personalized email addresses based on Tribal Councilmember’s names are
            deactivated when Councilmembers leave office. When this occurs, email
12
            associated with those personalized email addresses are not preserved on the
13          email exchange server. For example, when former Councilmembers
            Montague, Comet, and Uribe left office in March 2017—long before this
14
            litigation       was         anticipated—the           email         addresses
15          j.montague@quechanttribe.com,           j.comet@quechantribe.com,           and
            c.uribe@quechantribe.com, were deactivated and their email data was not
16
            preserved on the email exchange server. Additionally, when a Tribal
17          Councilmember leaves office, his or her Microsoft Surface Tablet issued by
            the Tribe for Tribal Council business, including for sending and receiving
18
            emails on behalf of the Tribe, is restored to factory default settings in order
19          to reissue those devices to incoming Councilmembers.”
20
     (ECF No. 297 at 8-9.)
21
            Before addressing the specific issues and objections briefed in the motion, the
22
     Court will address recurrent arguments from the instant motion. Generally, Plaintiff
23
     contends that the information it now seeks regarding “potential spoliation issues”
24
     should have been provided in response to Plaintiff’s October 10, 2019 first requests for
25
26
27   1The Court notes that this background explanation provided by Plaintiff is not supported by
     declarations or other admissible evidence, but nevertheless notes Plaintiff’s assertion for context. This
28   topic was discussed by counsel at the April 16, 2020 Discovery Hearing.
                                                         3
                                                                                            17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18193 Page 4 of 17

1    production (“RFPs”), which instructed the Tribe that “if any document falling under
2    these requests ‘once existed, but has been lost, destroyed, no longer exists, or is no
3    longer in the possession, custody, or control of Quechan’ that [the Tribe] must ‘identify
4    each such document and separately state the details concerning the loss or destruction
5    of the document . . . .” (Id. at 2; see also ECF No. 297-3 at 8, ECF No. 297-4 at 8.)
6    Because of this, Plaintiff asserts that the Tribe has waived any right to object to the
7    current interrogatories. (ECF No. 297-1 at 6.) However, Plaintiff cites no authority for
8    this position. Even if the Court agreed that a failure to follow Plaintiff’s own instructions
9    amounted to a waiver, Plaintiff fails to demonstrate to the Court at this time that the
10   Tribe was aware of any responsive documents that no longer existed to trigger the
11   instruction. Therefore, the Court finds the Tribe did not waive its objections to the
12   instant interrogatories as Plaintiff claims.
13         In support of its interrogatories, Plaintiff contends that the information it seeks is
14   necessary to understand why the Tribe has produced only six emails from twelve tribal
15   council members for the nine-month period that Plaintiff represented the Tribe, and
16   what criteria the Tribe used to isolate the produced documents. (ECF No. 297-1 at 3-5.)
17   The Tribe takes issue with Plaintiff’s representation that the Tribe has only produced six
18   emails from the Tribal Accounts, and explains that for the period that Plaintiff
19   represented the Tribe, the Tribe produced approximately 237 emails and attachments
20   that were sent or received by council members, 133 emails and attachments sent or
21   received by the tribal council secretary, 189 emails and attachments sent or received by
22   the executive secretary, and 80 emails and attachments sent to or received by Charles
23   Montague. (ECF No. 297-6 at 3-4; see also ECF No. 297-7 at 3.) The Tribe points to
24   Plaintiff’s counsel’s declaration to explain the discrepancy, wherein she explains that
25   she “‘did not include emails to or from [W&C] or emails that were already copied to
26   [W&C] during its representation of the Tribe,’ as well as emails that, in W&C’s
27   estimation ‘did not contain any or much substance.’” (ECF No. 297-6 at 4 (emphasis in
28   original, citing ECF No. 297-2 at 2-3).)
                                                    4
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18194 Page 5 of 17

1          A witness from the Tribe, who served on the Tribal Council continuously from
2    2015 to May 18, 2017, when he assumed his current position of Vice President of the
3    Tribe, explained in his declaration that “email is not, and has not been, the primary
4    method of communication between and among members of the Tribal Council” and
5    “email was not frequently used by members of the Tribal Council to communicate with
6    other members of the Tribal Council.” (ECF No. 297-9 at 2.) Plaintiff argues that “the
7    veracity of this statement is completely undercut by the fact that [the Tribe’s] privilege
8    log details twelve emails (i.e. more than six) between the Quechan Tribal Council and
9    another attorney . . . on June 1, 2017.” (ECF No. 297 at 5.) The Court does not see how
10   Plaintiff’s example undermines the Trial Council Vice President’s statement. In the first
11   instance, whether the Tribe exchanged emails with its attorneys is irrelevant to the issue
12   of whether Tribal Councilmembers used email to discuss issues between themselves.
13   Presumably, that is why Plaintiff excluded the emails between the Tribe and Plaintiff
14   from its appraisal of the Tribe’s email production to date, as previously discussed.
15   Nevertheless, the Court agrees with the Tribe that Plaintiff’s selectively narrow
16   interpretation of the discovery to date is not helpful to the Court’s appraisal of this
17   dispute.
18   A.    Adequacy of Meet and Confer
19         At the outset, the Tribe argues that this motion should be denied because W&C
20   did not meet and confer regarding the Tribe’s Amended Responses prior to filing the
21   instant motion. (ECF No. 297-6 at 2.) Specifically, counsel for the Tribe says that on
22   April 15, 2020, he met and conferred with Plaintiff’s counsel regarding the Tribe’s April
23   13, 2020 responses to Plaintiff’s Second Set of Interrogatories and agreed to amend the
24   Tribe’s interrogatory responses. (ECF No. 297-7 at 2.) On April 29, 2020, Counsel for the
25   Tribe served its Amended Objections and Responses. (Id.) Without requesting to meet
26   and confer regarding the Tribe’s amended responses, Plaintiff’s counsel sent Plaintiff’s
27   portion of the instant motion to counsel for the Tribe. (Id.) Plaintiff essentially
28   concedes that there was no meet and confer subsequent to the Tribe’s amended
                                                   5
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18195 Page 6 of 17

1    responses, stating “the parties met about all of [W&C’s] interrogatories on Wednesday,
2    April 29, 2020,2 and counsel for Quechan either refused to amend the responses (as was
3    the case with interrogatory number two) or amended in such a way that did not address
4    [W&C’s] concerns in any manner (as was the case with interrogatory numbers three
5    through five, the responses for the latter two of which simply ended up citing to
6    Quechan’s production of documents for a response).” (ECF No. 297 at 5-6, 11, 18, 22
7    (emphasis in original).) Plaintiff refers to the entire history of discovery in this case,
8    claiming that because Plaintiff and the Tribe have had conflicts about the sufficiency of
9    the Tribe’s document production for more than six months, the Tribe’s claim that
10   Plaintiff failed to meet and confer “is preposterous.” (Id.)
11          Several different rules require litigants in this district to meet and confer
12   regarding discovery disputes before calling upon the Court to resolve the parties’
13   disagreements. Federal Rule of Civil Procedure 37(a)(1) provides that a party filing a
14   motion to compel must certify “that the movant has in good faith conferred or
15   attempted to confer with the person or party failing to make disclosure or discovery in
16   an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1). This Court’s October
17   9, 2019 Scheduling Order Regulating Discovery and Other Pre-Trial Proceedings directed
18   counsel to “promptly and in good faith meet and confer with regard to all discovery
19   disputes in compliance with Local Rule 26.1(a).” (ECF No. 232 at 3.) The same
20   requirement is reiterated in Judge Berg’s Civil Chambers Rule IV.A. Civil Local Rule
21   26.1(a) states that “[t]he Court will entertain no motion pursuant to Rules 26 through
22   37, Fed. R. Civ. P., unless counsel will have previously met and conferred concerning all
23   disputed issues. . . . If counsel have offices in the same county, they are to meet and
24
25
     2The Court notes that the parties submit that the sole meet and confer occurred on different dates,
26
     and that the Tribe’s contention is supported by the declaration of counsel, while Plaintiff’s is not.
27   Nevertheless, because both parties’ statements indicate that the meet and confer preceded the Tribe’s
     amended responses, the Court need not resolve this factual dispute to address the sufficiency of the
28   meet and confer for purposes of this motion.
                                                       6
                                                                                         17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18196 Page 7 of 17

1    confer in person. If counsel have offices in different counties, they are to confer by
2    telephone. Under no circumstances may the parties satisfy the meet and confer
3    requirement by exchanging written correspondence.” S.D. Cal. Civ. L.R. 26.1(a).
4          The purpose of a meet and confer requirement is for the parties to engage in a
5    meaningful dialogue about their respective positions on disputed issues to see whether
6    they can resolve them without court intervention, saving time and money for the
7    litigants and the court system. See California v. Iipay Nation of Santa Ysabel, No.
8    14CV2724 AJB (NLS), 2015 WL 2449527, at *6 (S.D. Cal. May 22, 2015) (“A purpose of a
9    meet and confer requirement is to resolve issues without the need for further action.”);
10   Eusse v. Vitela, Case No.: 3:13-cv-00916-BEN-NLS, 2015 WL 9008634, at *3 (S.D. Cal.
11   Dec. 14, 2015) (“This process, when successful, ‘obviates the need for unnecessary
12   motion practice, which, in turn, conserves both the Court’s and the parties' resources.’”)
13   (internal citation omitted). To “serve [this] purpose, parties must ‘treat the informal
14   negotiation process as a substitute for, and not simply a formal prerequisite to, judicial
15   review of discovery disputes.’” U-Haul Co. of Nevada v. Gregory J. Kamer, Ltd., No. 2:12-
16   cv-00231-KJD-CWH, 2013 WL 5278523, at *2 (D. Nev. Sept. 17, 2013) (internal citation
17   omitted).
18         The Court finds that Plaintiff’s admitted failure to meet and confer after receiving
19   the Tribe’s amended interrogatory responses ran afoul of the Court’s meet and confer
20   requirement. While it would be reasonable to deny the instant motions based on this
21   failure, see, e.g., Rogers v. Giurbino, 288 F.R.D. 469, 477 (S.D. Cal. 2012) (“A court can
22   deny a motion to compel solely because of a party's failure to meet and confer prior to
23   filing the motion.”), the Court will instead reach the parties’ other arguments.
24   B.    Interrogatory No. 2
25         Interrogatory number two asks the Tribe to, “[f]or each e-mail account identified
26   in response to Interrogatory Number 1, identify the number of e-mails sent from and
27   received by each account on a daily basis from the latter of the date of creation
28   identified in Interrogatory Number 1 or September 1, 2016 to August 31, 2017.” (ECF
                                                   7
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18197 Page 8 of 17

1    No. 297 at 2.) The Tribe objected, claiming the interrogatory was overbroad, unduly
2    burdensome, sought irrelevant information, and contained multiple discrete subparts.
3    (Id. at 2-9.) Subject to these objections, the Tribe explained that it had conducted a
4    reasonable search of emails of custodians likely to have discoverable evidence, including
5    available emails from the individuals described in Interrogatory Number 1, however the
6    Tribe is not aware of the total number of emails sent or received by the relevant email
7    accounts. (Id. at 3.) The Tribe’s response directed Plaintiff to its previous document
8    productions for “the number of relevant, available emails.” (Id.)
9          In the motion now before the Court, Plaintiff argues that “a complete response to
10   this interrogatory should be compelled to prove that neither Quechan’s response to the
11   spoliation issue nor its document production are complete, thus enabling W&C to seek
12   appropriate discovery sanctions against the Tribe.” (Id. at 4.) Plaintiff argues that it
13   should be able to ascertain the total number of emails sent or received by the relevant
14   accounts to gauge whether the Tribe’s email production was reasonable. (Id. at 5.) On
15   the other hand, the Tribe maintains its objections that the information sought is
16   “categorically irrelevant and disproportionately burdensome.” (Id. at 6.) In support of
17   its argument that the information requested is overly burdensome, the Tribe submits
18   the declaration of its “MIS Director of Information Technology,” which states that the
19   Tribe does not keep records of the number of emails sent from and received by official
20   Tribal email addresses on a daily basis.” (ECF No. 297-8 at 2.) Additionally, such
21   information is impossible to obtain for email accounts that have been deactivated and
22   would require a time consuming, manual process of isolating and counting emails for
23   which the Tribe lacks administrative resources. (Id.)
24         The party seeking to compel discovery bears the burden of establishing that its
25   request satisfies the relevancy requirements of Rule 26(b)(1). Soto v. City of Concord,
26   162 F.R.D. 603, 610 (N.D. Cal. 1995). Plaintiff has not met its burden to demonstrate
27   that the requested discovery is relevant. Plaintiff contends it can use the raw number of
28   emails associated with the Tribal Accounts to infer that the Tribe withheld emails from
                                                   8
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18198 Page 9 of 17

1    its document production. (See, e.g., ECF No. 297 at 11 (“Quite obviously, gauging
2    whether a six e-mail production was reasonable could occur if Quechan simply complied
3    with these very interrogatories and disclosed the number of e-mails sent from and
4    received into these email accounts.”) But the number of emails sent or received on any
5    given day, without regard to the subject matter of those emails, will not inform Plaintiff
6    or the Court whether the Tribe failed to disclose relevant, responsive documents or
7    whether potentially relevant emails were lost or destroyed. Nor does the requested
8    information have any bearing on any of the claims or defenses in this case. “Rule 26(b)
9    has never been a license to engage in an unwieldy, burdensome, and speculative fishing
10   expedition.” Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151, 1163 (10th
11   Cir.2010); U.S. ex rel. Carter v. Bridgepoint Educ., Inc., 305 F.R.D. 225, 237 (S.D. Cal.
12   2015). The requested information is not relevant, and the Court therefore DENIES
13   Plaintiff’s request to compel a further response to Interrogatory Number 2 on that basis
14   and will not address the Tribe’s objection based on burden.
15   C.    Interrogatory No. 3
16         For each Tribal Account, Plaintiff asks the Tribe to “indicate with a yes or no
17   whether any emails sent from or received by the account during the date range
18   specified in Interrogatory Number 2 have been deleted or otherwise spoiled, and if yes,
19   detail the complete circumstances surrounding such deletion(s) or spoliation(s) by
20   identifying, amongst any and all other material information, the dates of such
21   deletion(s) and or spoliation(s), the number of emails affected on each such date, the
22   subject matter(s) of each affected email, and the efforts taken by both [the Tribe] and
23   [its counsel in this litigation] to recover said emails.” (ECF No. 297 at 7.) The Tribe
24   objected to this interrogatory, asserting that it is vague and ambiguous, overbroad and
25   seeking irrelevant information, creates an undue burden, contains discrete subpart and
26   seeks information protected by attorney-client privilege and work product doctrine. (Id.
27   at 7-8.) Subject to these objections, the Tribe offered the following substantive
28   response:
                                                    9
                                                                                   17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18199 Page 10 of 17

1          The Tribe has taken reasonable steps to preserve and collect documents,
           including email, from custodians reasonably likely to have discoverable
2
           evidence. This includes, but is not limited to, emails from individuals and
3          email accounts listed above in the Tribe’s response to Interrogatory No. 1
           that the Tribe understands are most relevant to the facts underlying the
4
           claims, counterclaims, and defenses in this litigation, specifically—but not
5          exclusively—including email accounts associated with former President
           Escalanti, Vice President Smith, former Councilmember (and current
6
           President) Joaquin, former Councilman White, and Mr. Charles Montague.
7          The Tribe is unaware of any loss of documents or ESI from these email
           accounts, via routine document production or otherwise.
8
9          The Tribe’s email exchange server stores data for active email addresses but
           does not archive emails once an email has been deactivated. Pursuant to the
10
           Tribe’s routine data management procedures, the personalized email
11         addresses based on Tribal Councilmember’s names are deactivated when
           Councilmembers leave office. When this occurs, emails associated with
12
           those personalized email addresses are not preserved on the email exchange
13         server.
14   (Id. at 8.) The response goes on to specify that the email addresses of former
15   Councilmembers Montague, Comet, and Uribe were deactivated when they left office in
16   March 2017, after which their email was not preserved on the email exchange server.
17   (Id. at 8-9.) Councilmembers’ tablets issued for Tribal Council business are restored to
18   factory settings to be issued to incoming Councilmembers. (Id. at 9.) The Tribe explains
19   that it also searched email accounts that are assigned to specific offices and job
20   descriptions (specifically, quechanpresident@quechantribe.com,
21   vicepresident@quechantribe.com, tribalsecretary@quechantribe.com, and
22   executivesecretary@quechantribe.com). (Id.) These emails are preserved on a host
23   computer, and all email from these accounts was retained and searched for responsive
24   documents. (Id.)
25         In the instant motion, Plaintiff claims that the Tribe’s response is incomplete as it
26   does not explain the status of the email accounts for “two others who served” prior to
27
28
                                                 10
                                                                                 17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18200 Page 11 of 17

1    the election of 2017,3 whether there was “any spoliation of emails from the Chairman
2    and Vice Chairman accounts,”4 or what, if any, efforts were made to recover the lost
3    emails. (Id. at 9-10.) Plaintiff asserts that a complete response is needed to permit
4    Plaintiff to move for spoliation sanctions. (Id. at 10.) Based on privilege log entries
5    listing 12 emails between the Tribe and a non-party attorney on a single day, Plaintiff
6    argues, somewhat inexplicably: “[t]hat translates to more than 1,000 e-mails over the
7    course of a nine month period.” (Id. at 11.) The Court understands this to mean that
8    Plaintiff infers from the twelve emails with another attorney that there should be more
9    responsive emails than the Tribe has provided to Plaintiff.
10          The Tribe argues that it has provided “a particularized answer to the relevant
11   aspects of the interrogatory” that is sufficient, based on its collection of ESI from
12   custodians and other sources it “believed to be the most reasonable sources of relevant
13   information, based on the numerous iterations of W&C’s complaint and the Tribe’s
14   defenses and counterclaims, which is what is required under the Rules.” (Id. at 15, 12
15   (citations omitted).) According to the Tribe,5 because Plaintiff refused to enter into an
16   ESI stipulation at the outset of the case, and failed to discuss custodians for document
17   production, providing the information the Tribe deemed relevant was all that the Tribe
18   was required to do. (Id. at 12.) Further, the Tribe asserts that Plaintiff makes no
19   showing of relevance or proportionality to support compelling a further response to
20   Interrogatory Number 3. (Id.) The Tribe argues that because “the majority of the
21
22
23   3 The Court is not certain precisely which email accounts Plaintiff is referring to. It seems Plaintiff could
     be referring to Virgil Smith and Aaron Brown, or alternatively to Michael Jackson and Michael Jack
24   from the table of council people provided by Plaintiff in its motion, (see, e.g., ECF No. 297 at 4),
     Plaintiff’s argument, and the Tribe’s responses as previously described.
25   4 Again, the Court is uncertain what accounts Plaintiff is referring to, as chairman and vice chairman

26   accounts are not listed in the Tribal Accounts as summarized in Plaintiff’s table, (see, e.g., ECF No. 297
     at 4), or in the Tribal Accounts as provided in the Tribe’s Amended Objections and Responses to
27   Williams & Cochrane, LLP’s Second Set of Interrogatories, (ECF No. 297-5 at 8-10).
     5 The Court notes that the Tribe does not provide any citation or evidentiary support for its claim that
28   Plaintiff refused to enter an ESI stipulation or discuss ESI search.
                                                          11
                                                                                               17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18201 Page 12 of 17

1    former Councilmembers about which W&C complains in this motion are not named at
2    all in W&C’s operative complaint . . . there is no basis to demand a further response
3    regarding the individual email accounts of numerous additional individuals not
4    reasonably or proportionally required to be custodians in the first place.” (Id.)
5    Furthermore, according to the declaration of the Tribe’s Vice President (and
6    Councilmember since 2015), on the infrequent occasion that the Tribal Council
7    communicated internally via email, “the entire Tribal Council would likely be included,
8    and the Tribal Council Secretary and Executive Secretary would often be copied.” (Id. at
9    14; see also ECF No. 297-9 at 2-3.) This suggests that any emails that might have been in
10   deactivated Tribal Accounts would likely have also existed in searched accounts.
11         Though the parties drift into arguments regarding whether the Tribe spoiled any
12   evidence in this case, this interrogatory does not require the Court to address that issue,
13   or the appropriateness of the Tribe’s document production in any way. Instead, the
14   Court must decide whether the Tribe should be compelled to respond to Interrogatory
15   Number 3, which asks whether the Tribal Accounts (which Plaintiff has defined as those
16   belonging to Councilmembers during the time Plaintiff represented the Tribe) are
17   maintained and accessible to the Tribe, when deactivated accounts became unavailable,
18   and for some information about the unavailable emails if such information exists. The
19   Court finds that this inquiry is within the bounds of Rule 26(b)(1). See Fed. R. Civ. P.
20   26(b)(1) advisory committee’s note to 2015 amendment (“A portion of present Rule
21   26(b)(1) is omitted from the proposed revision. After allowing discovery of any matter
22   relevant to any party's claim or defense, the present rule adds: ‘including the existence,
23   description, nature, custody, condition, and location of any documents or other tangible
24   things and the identity and location of persons who know of any discoverable matter.’
25   Discovery of such matters is so deeply entrenched in practice that it is no longer
26   necessary to clutter the long text of Rule 26 with these examples. The discovery
27   identified in these examples should still be permitted under the revised rule when
28   relevant and proportional to the needs of the case.”) This inquiry is sufficiently focused
                                                  12
                                                                                  17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18202 Page 13 of 17

1    and proportional to the case and will help Plaintiff assess whether the Tribe’s
2    deactivation of Tribal Accounts might indicate spoliation.6 It is also relevant and
3    proportional for the Tribe to describe what steps, if any, the Tribe and its counsel have
4    taken to recover the deactivated or otherwise unavailable email accounts.
5    The Tribe’s incomplete responses, addressing only some of the Tribal Accounts, is
6    inadequate and lacks clarity.
7           Therefore, Plaintiff’s motion to compel further response to Interrogatory Number
8    3 is GRANTED. The Tribe is ORDERED to provide a supplemental response to this
9    Interrogatory, explaining specifically which of the accounts identified in response to
10   Interrogatory Number 1 have been deactivated or are no longer available to the Tribe,
11   providing the date and circumstances of such deactivation, describing the number and
12   subjects of the unavailable emails (if accessible), and identifying any steps that the Tribe
13   or its counsel has taken to recover the unavailable emails.
14   D.     Interrogatory No. 4
15          In Interrogatory Number 4, Plaintiff asks the Tribe to indicate whether its counsel
16   reviewed each Tribal Account for “e-mails relevant to the lawsuit, and if yes, [to] detail
17   the process by which [counsel] reviewed each account and determined whether specific
18   e-mails therein are relevant to any of the claims and defenses” set forth in the operative
19   pleadings in this case. (ECF No. 297 at 15.) The tribe objected to this interrogatory as
20
21   6The Court notes that Plaintiff’s initial interrogatory was perhaps imprecisely worded insofar as it
22   called for information about emails from the Tribal Accounts that had been “deleted or otherwise
     spoiled.” “Deleted” may include every individual deletion of an email by any Councilmember, and
23   would be vastly over inclusive. “Spoiled” suggests knowledge and/or culpability that may not be
     present in the circumstances described in the Tribe’s response. However, the Tribe has settled on a
24   reasonable interpretation in its response by identifying the accounts that are no longer accessible and
     why. Plaintiff’s assumption that lost email accounts contained relevant, responsive documents, and its
25
     use of accusing and conclusory language to address its concern appears to have impaired its ability to
26   obtain useful information through the meet and confer process. (See ECF No. 297-1 at 2 (assuming
     that routinely deactivated emails were “spoliation issues,” and noting that when Plaintiff asked counsel
27   for the Tribe if responsive documents had been lost or destroyed, Mr. Vittor asked Plaintiff to ask in a
     different way—perhaps one that asked whether potential sources of records had been lost without
28   assuming the lost records were responsive documents).)
                                                        13
                                                                                           17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18203 Page 14 of 17

1    vague and ambiguous, containing multiple discrete subparts, and to the extent that it
2    called for information protected by attorney-client privilege or work product doctrine.
3    (Id.) Nevertheless, the Tribe answered in relevant part that it “conducted a reasonable
4    search, collection, review and production of emails that are relevant to this litigation
5    using keyword search terms, including available emails from individuals listed above in
6    Interrogatory No. 1.” (Id. at 16.)
7          In the instant motion, Plaintiff asserts that the Tribe’s response is inadequate
8    because it does not describe the key words used for the Tribe’s search. (Id. at 17.)
9    Plaintiff argues that the Tribe should be compelled to submit a complete response so
10   Plaintiff can assess the reasonableness of the Tribe’s document production. (Id.) The
11   Tribe maintains that it offered to negotiate with Plaintiff regarding the potential
12   exchange of the parties’ search terms, but Plaintiff did not respond. (Id. at 19.) Because
13   there is no ESI agreement, The Tribe argues that it should not be compelled to provide
14   search terms unless W&C discloses its search terms.
15         When an ESI search is required for document production, the best practice is for
16   the parties to cooperate to reach an agreement regarding custodians and search terms
17   to inform the document production. See, e.g., Baranco v. Ford Motor Company, Case
18   No. 17-cv-03580-EMC, 2018 WL 9869540, at *1 (N.D. Cal. Apr. 10, 2018); Doe v. Heritage
19   Academy, Inc., No. CV-16-03001-PHX-SPL, 2017 WL 6001481, at *13 (D. Ariz. June 9,
20   2017); Apple, Inc. v. Samsung Electronics Co. Ltd., No. 12-CV-0630-LHK (PSG), 2013 WL
21   1942163, at *3 (N.D. Cal. May 9, 2013). Of course, agreement will not always be
22   possible, and a party may use discovery to learn about its opponent’s record search
23   parameters, either before or after the search has been conducted. See Baranco, 2018
24   WL 9869540, at *1.
25         This Court’s determination of this dispute is largely dictated by the timing of
26   Plaintiff’s interrogatories. It certainly would have been preferred for Plaintiff to seek
27   this information in advance of the document production, or at least prior to Plaintiff’s
28   deadline to file a joint motion asking to compel further documents during the meet and
                                                  14
                                                                                  17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18204 Page 15 of 17

1    confer. However, upon receiving the document production, discovery into the
2    adequacy of the production would certainly have been permissible. Upon reviewing the
3    docket, the Court notes that it held at least four lengthy informal discovery conferences
4    with counsel for Plaintiff and the Tribe. (See ECF Nos. 246 (December 9, 2019
5    conference), 252 (January 6, 2020 conference), 259 (January 13, 2020 conference), 263
6    (January 29, 2020 conference).) During these conferences, Plaintiff never raised the
7    adequacy of the search terms the Tribe used to review emails. After the Court held a
8    discovery conference with counsel for Plaintiff and the Tribe on December 9, 2019, it
9    ordered the Tribe to complete its rolling document production by January 10, 2020.
10   (ECF No. 246.) Considering this, it appears that the Court’s 30-day deadline for filing a
11   discovery dispute motion with the Court has long passed. See Hon. Michael S. Berg Civ.
12   Chambers R., §IV.D. Plaintiff has provided nothing to show otherwise. Nothing
13   presently before the Court provides good cause to change this deadline.
14         While the Court would have been inclined to consider further meet and confer
15   regarding search terms or the disclosure of search terms when Plaintiff could still
16   compel further production of documents, because the deadline to address the
17   document production has passed, the requested information is no longer relevant. Cf.
18   Doe v. Heritage Academy, Inc., No. CV-16-03001-PHX-SPL, 2017 WL 6001481, at *13 (D.
19   Ariz. June 9, 2017) (in ruling on parties’ motion for discovery dispute resolution
20   regarding adequacy of defendant’s production of documents, court refused to order
21   production of search terms and custodian without reviewing the RFPs and a specific
22   showing that efforts to preserve and collect were inadequate, but ordering the parties
23   “to meet and confer in an effort to reach agreement on a mutually-acceptable search
24   protocol”), Apple, Inc. v. Samsung Electronics Co. Ltd., No. 12-CV-0630-LHK (PSG), 2013
25   WL 1942163, at *3 (N.D. Cal. May 9, 2013) (finding that witness subject to third-party
26   document subpoena had the same obligation as a party to participate in “transparent
27   and collaborative discovery,” and ordering the third-party to produce search terms and
28   custodians and then meet and confer regarding any further disputes about the
                                                  15
                                                                                 17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18205 Page 16 of 17

1    document production). Therefore, Plaintiff’s motion to compel further response to
2    Interrogatory Number 4 is DENIED.
3    E.    Interrogatory No. 5
4          Plaintiff’s final interrogatory asked the Tribe to “[i]dentify every e-mail from the e-
5    mail accounts identified in Interrogatory Number 1 that is relevant to this lawsuit in
6    accordance with the response to Interrogatory 4 and otherwise, but that Quechan did
7    not produce to Williams & Cochrane during discovery by the ‘to,’ ‘from,’ and ‘cc’ e-mail
8    accounts, the subject matter(s) of the e-mails, and an explanation as to why each
9    specific e-mail is not responsive to any of the requests for production in William’s &
10   Cochrane’s first or second sets of requests for production to Quechan.” (ECF No. 297 at
11   19.) The Tribe objected to the interrogatory as being vague and ambiguous, contained
12   multiple subparts, and to the extent it sought information protected by the attorney-
13   client privilege or work product. (Id.) Despite its objections, the Tribe responded with a
14   broad description of its records search process, similar to its response to Interrogatory
15   Number 4. (Id. at 20.)
16         In the instant motion, Plaintiff argues that the Tribe’s response was insufficient
17   insofar as it does not identify the keywords used to identify the emails to be searched
18   within the Tribal Accounts. (Id.) The Tribe contends its response was adequate, the
19   issue of search terms was the only issue Plaintiff raised in the meet and confer, and
20   again reiterates that Plaintiff refused to meet and confer on that issue. (Id. at 23.) For
21   the same reasons the Court denied Plaintiff’s motion to compel further responses to
22   Interrogatory number 4, Plaintiff’s motion to compel further response to Interrogatory
23   Number 5 is DENIED.
24                                      III.   CONCLUSION
25         For the reasons detailed above, Plaintiff’s requests to compel further responses to
26   Interrogatory Numbers 2, 4, and 5 are DENIED. Plaintiff’s request to compel further
27   response to Interrogatory Number 3 is GRANTED. The Tribe must provide a
28
                                                  16
                                                                                  17cv1436-GPC (MSB)
Case 3:17-cv-01436-GPC-DEB Document 303 Filed 05/27/20 PageID.18206 Page 17 of 17

1    supplemental response to Interrogatory Number 3 as stated in section III.C, supra, no
2    later than June 1, 2020.
3          IT IS SO ORDERED.
4    Dated: May 26, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                17
                                                                              17cv1436-GPC (MSB)
